Exhibit 10.1

LOGO [g81289img001.jpg]

 

FOR IMMEDIATE RELEASE:    For Media Inquiries:    Nancy Porter, senior vice
president marketing and sales    Monarch Bank                 (757) 389-5107   
nporter@monarchbank.com

Monarch Announces Launch of New Bank in OBX

CHESAPEAKE, Va., April 2, 2007 – Monarch Bank is launching a new community bank
dedicated to the residents and businesses on the Outer Banks of North Carolina.
OBX Bank’s first office will be located in Kitty Hawk and is scheduled to open
in May 2007, pending final regulatory approval.

“We are very excited to open a sister bank in the Outer Banks market. There has
not been a community bank started in this area that is truly focused on this
great resort market,” says president and CEO William F. Rountree. “OBX Bank will
swing the pendulum back to the more traditional ways of banking embedded with
the ‘locals serving locals’ philosophy.”

W. Ray White, an Outer Banks native, Nags Head resident and Banking veteran with
over 30+ years of experience, will serve as the chairman of the OBX Bank Board
of Directors. The board will consist of local community and business leaders who
know the Outer Banks market well. White retired from his last position as
regional president of a major bank in 2002, with roots that go back to Planters
Bank.

“One major advantage to banking with OBX Bank is that decision-making will be
local. Because the bank is locally managed under a chairman and president, we
can make lending decisions faster and on a personal basis since we know this
market so well,” White states.

White is active in community and state affairs serving as chairman of the Dare
County ABC Board, first district commissioner of the North Carolina Wildlife
Resources Commission and board member of Outer Banks Community Foundation, Dare
Education Foundation and The North Carolina Aquarium Society.



--------------------------------------------------------------------------------

The company recently leased a two-story; 5,000 square foot building on milepost
4.5 on the Bypass in Kitty Hawk, next to the Beach Bread Company. The building
is slated to be finished by May and should open with about 7 employees. Beyond
banking, there are plans to offer mortgages and insurance and investment
services. OBX Bank plans to open another Outer Banks office in 2008.

OBX Bank will operate as a division of Monarch Bank, with OBX Bank clients
having the ability to utilize all of Monarch’s locations in the Hampton Roads
area. Monarch Bank clients will also be able to do their banking at any OBX Bank
office. Once open, OBX Bank will also have seven ATMs in Dare and Currituck
Counties with the combined total of shared ATM’s of 50. OBX Bank will also have
access to the latest technology including online cash management, credit card
services and remote deposit capture.

###

About Monarch Bank

Monarch Financial Holdings, Inc. is the one-bank holding company for Monarch
Bank. Monarch Bank is a community bank with two offices in Chesapeake, four
offices in Virginia Beach, and three offices in Norfolk, Virginia. Services are
also provided through fifty ATMs located in the South Hampton Roads area and the
Outer Banks of North Carolina, “Monarch Online” consumer and business internet
banking (www.monarchbank.com). Our subsidiaries/divisions include Monarch Home
Funding, (secondary mortgage origination), Virginia Asset Group, LLC (investment
and insurance solutions) and Monarch Capital, LLC (commercial mortgage
brokerage). We offer investment services through our ownership in BI
Investments, LLC (investments and asset management), and insurance services
through our ownership in Bankers Insurance, LLC (full-service insurance agency).
The shares of Monarch Financial Holdings, Inc. are publicly traded on the NASDAQ
Capital Market under the symbol “MNRK”. For more information, visit
www.monarchbank.com.